[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO SET ASIDE JUDGMENT (#114)
This court has reviewed the motion to set aside the judgment and except as specifically set forth herein the motion to set aside the judgment is denied. A court heard the arguments of the parties, reviewed the motion to set aside the judgment and the objection to the motion to set aside the judgment, and is allowing all of its previous orders to stand except as set forth hereinafter. The court has reviewed the claims for interest on the three items mentioned on page five of the court's memorandum of decision. The court has determined that the interest figure credited in favor of the defendant should be $802.84. In addition, 20% of that figure for attorney's fees be $160.57. Therefore, the defendants argument that it would be entitled to $963.41 off the total judgment of $17,129.20, leaving a new judgment figure in the amount of $16,165.79 is found to be reasonable. So that final amount is $16,165.79. The court finds that to be an arithmetical correction and does not change the substance of the decision.
The court has reread its decision and reviewed the evidence in light of the motion, and denies the motion except as otherwise set forth.
KARAZIN, J. CT Page 5806